979 A.2d 629 (2009)
In re K. Duff LEWIS, Bar Registration No. 392240.
No. 09-BG-844.
District of Columbia Court of Appeals.
August 13, 2009.
BEFORE: FISHER and OBERLY, Associate Judges, and KERN, Senior Judge.

ORDER
PER CURIAM:
On consideration of the petition for reinstatement, and the Office of Bar Counsel's report stating that it is not opposed to the petition, and it appearing that the petitioner has satisfied the necessary criteria and shown that he is fit to resume the practice of law, see In re Roundtree, 503 A.2d 1215, 1217 (D.C.1985); D.C.Bar. R. XI, § 16(d) (2009), and has submitted the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that the petition for reinstatement is granted conditioned upon the petitioner's continued compliance with the repayment plan he has entered into with the Client Security Trust Fund. It is
FURTHER ORDERED that if petitioner fails to comply with the conditions of this order he will be immediately suspended on an interim basis pending further action by the court.